[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION RE: DEFENDANT CHILSON EXCAVATING'S MOTION TO STRIKE #125
The defendant's motion to strike is directed to the plaintiff's second prayer for relief contained in the plaintiff's revised revised complaint filed November 19, 1992. That complaint was again revised on February 10, 1993.
The plaintiff's second prayer for relief seeks interest, pursuant to Connecticut General Statutes Section 37-3a. That statute provides, in part, that "interest at the rate of ten per cent a year, and no more, may be recovered . . . . as damages for the detention of money after it becomes payable."
The Court finds section 37-3a inapplicable to the present action because the plaintiff's complaint contains no allegations that the defendant detained money which has become payable.
Accordingly, the defendant's motion to strike #125, is CT Page 3612 granted and the plaintiff's objection #126 is overruled.
BY THE COURT,
William M. Shaughnessy Judge, Superior Court